DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 11/22/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “each sidewall is provided by a wedge-shaped wall portion.” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshihide (JP/2007/143079).
	Regarding claim 1, Toshihide discloses a housing (5) for a device (1), the housing having an outside and an inside, the housing further having an access passage (21) for access from the outside of the housing to a component of the device inside the housing, wherein the access passage comprises: an outer opening section (21), and an inner drainage channel (22) inside the housing, the drainage channel being arranged below the outer opening section (21-22), the outer opening section having vertical side walls extending inwardly from the outside of the housing (30), each sidewall having a top width at a top of the sidewall and a bottom width at a bottom of the sidewall closer to the drainage channel, the top width being narrower than the bottom width 21-22 and 30), 
	Regarding claim 2, Toshihide further discloses the housing, wherein a cross section of the drainage channel (21-22) is smaller than a cross section of the outer opening section (Fig. 2).
	Regarding claim 3, Toshihide further discloses the housing, comprising a guiding groove (31) arranged to guide the liquid from the outer opening section to the drainage channel.
	Regarding claim 5, Toshihide further discloses the housing, wherein a cross section of the drainage channel is rectangular (Figs. 1-2).
	Regarding claim 7, Toshihide further discloses the housing, wherein a component (51) arranged inside the housing and the component is accessible through the access passage (Figs. 2-3).
	Regarding claim 8, Toshihide further discloses the housing, wherein the component is an input component (51) or an output component.
	Regarding claim 9, Toshihide further discloses the housing, wherein the input component is a microphone (51).
	Regarding claim 10, Toshihide further discloses the housing, wherein the component (51) is arranged above the outer opening section (Figs 1-2) as claimed.
Claim 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuji (JP/2007/116620).
Regarding claim 1, Katsuji discloses a housing (5) for a device, the housing having an outside and an inside, the housing further having an access passage (41) for access from the outside of the housing to a component of the device inside the housing, wherein the access passage comprises: an outer opening section (10), and an inner drainage channel (21) inside the housing, the drainage channel being arranged below the outer opening section (near 10), the outer opening section having vertical side walls extending inwardly from the outside of the housing, each sidewall having a top width at a top of the sidewall and a bottom width at a bottom of the sidewall closer to the drainage channel, the top width being narrower than the bottom width (Fig. 4), the sidewalls providing a guiding surface for a liquid entering the access passage, such that the liquid is guided towards the drainage channel (Fig. 4) as claimed.
	Regarding claim 2, Katsuji further discloses the housing, wherein a cross section of the drainage channel (10) is smaller than a cross section of the outer opening section (41).
	Regarding claim 3, Katsuji further discloses the housing, comprising a guiding groove (on 10) arranged to guide the liquid from the outer opening section to the drainage channel.
	Regarding claim 4, Katsuji further discloses the housing, wherein a cross section of the guiding groove is smaller than a cross section of the outer opening section and larger than a cross section of the drainage channel (Fig. 4) as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Toshihide (JP/2007/143079).
Regarding claim 6, Toshihide may not specially teach that each sidewall is provided by a wedge-shaped wall portion as claimed. Since Toshihide discloses at least one side wall is provided by a wedge-shaped wall portion (Fig. 2) and providing suitable wedge-shaped wall portion for each sidewall of a drainage channel is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide each sidewall by a wedge-shaped wall portion for the drainage channel of the housing taught by Toshihide, in order to provide better drainage for the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.



/SUHAN NI/Primary Examiner, Art Unit 2651